Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application. 
Claims 7-20 are withdrawn, as being drawn to a non-elected invention. 
Claims 1-6 are being examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2017/013158, filed on 12 January 2017, which claims priority from U.S. Provisional Patent Application No. 62/277,649, filed on 12 January 2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 October 2018, 11 October 2018, 25 September 2019, 20 May 2020, 9 January 2021, 22 January 2021 (total 8 documents) are acknowledged and considered. 
Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1-6, drawn to a method for treating a subject with multiple myeloma comprising: identifying a patient having multiple myeloma; and administering a fasting mimicking and enhancing diet to the subject a predetermined time period of at least 8 days, in the reply of 5 February 2021, is acknowledged. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 February 2021.

Claims 1-6 have been examined and the following objections are rejections are made below.
Claims Objection
Claims 7-20, while currently withdrawn, are objected to because of the following informality: The withdrawn claim is objected to for being presented in a non-compliant form. The claims are withdrawn because of the election made by the Applicant on 5 February 2021. As such, claims 7-20 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

   
Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 and dependent claims 2, 5, 6 are drawn to a method for treating a subject with multiple myeloma comprising: identifying a patient having multiple myeloma; and administering a fasting mimicking and enhancing diet to the subject a predetermined time 
    PNG
    media_image1.png
    64
    733
    media_image1.png
    Greyscale

However the “normal caloric intake” is not defined: what is “normal” in terms of caloric intake for one subject may be different from what is “normal” caloric intake in another subject; men usually have a higher caloric intake per unit time than women. That leads to a calculation of at most 50% of such “normal” caloric intake, which is by definition “a fasting mimicking and enhancing diet”, to be a different number in different individuals based on their eating preferences or habits, different days, their sex, age, etc. As such, the term “a fasting mimicking and enhancing diet” is a relative term, which renders claims 1, 2, 5, 6 indefinite.
Appropriate clarification of the claim language is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains 
Claims 1-4 are drawn to a method for treating a subject with multiple myeloma comprising: identifying a patient having multiple myeloma; and administering a fasting mimicking and enhancing diet to the subject a predetermined time period of at least 8 days.
Thus, claims 1-4, taken together with the Specification, imply that administering a fasting mimicking and enhancing diet to a subject suffering from multiple myeloma for a predetermined time period of at least 8 days is effective to treat multiple myeloma in said subject.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. 
The applicant has claimed that administering a fasting mimicking and enhancing diet to a subject suffering from multiple myeloma for a predetermined time period of at least 8 days is effective to treat multiple myeloma in said subject.
The specification provides guidance (Specification pages 14-19, Figures 1-3) to a method of treating a human subject suffering from multiple myeloma by administering a combination therapy including a fasting mimicking diet and a regimen of drugs that includes 
The specification does not provide any descriptive support for a method for treating a subject with multiple myeloma by administering solely a fasting mimicking and enhancing diet to the subject a predetermined time period of at least 8 days, without administering chemotherapeutic agent bortezomib or combinations thereof, such as bortezomid and lenalidomide, as part of the method of treating MM.
Considering the state of the art and the high unpredictability in the art of treating cancer/multiple myeloma, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-4. 
	
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Blood 2010, 116 (5), 679-686, cited in PTO-892), in view of Lee et al. (Oncogene 2011, 30, 3305-3316, cited in IDS), Brandhorst et al. (Proceedings of the 105th Annual Meeting of the American Association for Cancer Research, 2014, April 5-9, San Diego; Cancer Res. 2014, 74 (19 Suppl.), Abstract 4120, cited in IDS) and Longo et al. (US 2015/0004280, cited in IDS).
Richardson et al. (Blood 2010, 116 (5), 679-686) teach a method of treating multiple myeloma in human patients by administering a combination therapy comprising lenalidomide and bortezomib.
Richardson does not teach administering for at least 8 days a fasting mimicking diet to patients suffering from multiple myeloma, as in the instant claims.

Lee et al. (Oncogene 2011, 30, 3305-3316, cited in IDS) teach that fasting improves tolerability of chemotherapy in patients with cancer.
Lee teaches (Abstract) that in mammals, the protective effect of fasting is mediated in part by an over 50% reduction in glucose and IGF-1 levels; fasting up to 5 days followed by a normal diet protects cancer patients against chemotherapy without causing chronic weight loss.

Brandhorst et al. (Proceedings of the 105th Annual Meeting of the American Association for Cancer Research, 2014, April 5-9, San Diego; Cancer Res. 2014, 74 (19 Suppl.), Abstract Nr. 4120, cited in IDS) teach that the fasting mimicking diet reduces and delays carcinogenesis.

Longo et al. (US 2015/0004280, cited in IDS) teach a diet protocol including administering of a fasting mimicking diet which provides [0034] the subject with 4.5 to 7 kcal/pound of body weight/day on the first day, followed by 3 to 5 kcal/pound of body weight/day for a second day to a final day, as in instant claim 3.
Longo teaches [0036] that the fasting mimicking diet provides for the first day less than 30 g of sugar, less than 28 g of proteins, 20 to 30 grams of monounsaturated fats on the first day; between 6 and 10 grams of polyunsaturated fats on the first day; less than 12 g of saturated fats on the first day; and provides for each day from the second day to the final day less than 20 g of sugar, less than 18 g of proteins, 10 to l5 grams of monounsaturated fats; 3 to 5 grams of polyunsaturated fats; less than 6 grams of saturated fats, as in instant claim 4.

Longo teaches [0040] that the fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels when administered to patients suffering from diabetes. 
Longo does not administer said fasting mimicking diet to a subject suffering from multiple myeloma.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer a fasting mimicking diet to patients suffering from multiple myeloma who are treated with combination therapy comprising lenalidomide and bortezomib. The person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Lee teaches that fasting improves tolerability of chemotherapy in patients with cancer, and Brandhorst teaches that the fasting mimicking diet reduces and delays carcinogenesis. Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment with lenalidomide and bortezomib in the method of Richardson, with the expectation that said fasting mimicking diet improves tolerability of chemotherapy in said patients. 
Further, the person of ordinary skill in the art would have been motivated to administer a fasting mimicking diet taught by Longo, to patients suffering from multiple myeloma in the method of treating multiple myeloma taught by Richardson, because Lee teaches that fasting improves tolerability of chemotherapy in patients with cancer, and Lee teaches that in mammals, 
As such, claims 1-6 are rejected as prima facie obvious.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (Blood 2010, 116 (5), 679-686, cited in PTO-892), in view of Longo et al. (US 2014/0112909, cited in PTO-892).
Richardson et al. (Blood 2010, 116 (5), 679-686) teach a method of treating multiple myeloma in human patients by administering a combination therapy comprising lenalidomide and bortezomib.
Richardson does not teach administering for at least 8 days a fasting mimicking diet to patients suffering from multiple myeloma, as in the instant claims.
Longo et al. (US 2014/0112909) teach a diet protocol including administering of a fasting mimicking diet which provides (Abstract) the subject with 4.5 to 7 kcal/pound of body weight/day on the first day, followed by 3 to 5 kcal/pound of body weight/day for a second day to fifth day of the first diet, as in instant claim 3.

Longo teaches ([0049]) that the fasting mimicking diet (FMD) is administered for a first time period of 5 days and a second diet administered for a second time period of 25 to 26 days, which is consistent with a term period for administration of at least 8 days, as in the instant claims.
Longo teaches [0019] that FMD diet delayed the onset of cancer development. Longo teaches [0019] that glucose and IGF-1, which promote tumor development and progression, were significantly reduced during the FMD regimen. Thus, Longo teaches that the fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels when administered to patients suffering from cancer.
Longo teaches [0024] that cycles of fasting improve the hematopoietic regeneration in subjects after chemotherapy induced myelosuppression. Longo teaches [0024] that in mice and human chemotherapy treatment reduced the number of WBCs, lymphocytes and the /M ratio; the combination of fasting prior to chemotherapy ameliorates these effects and maintained all measured parameters at normal levels.
Longo does not administer said fasting mimicking diet to a subject suffering from multiple myeloma.

Thus, the person of ordinary skill in the art would have administered a fasting mimicking diet to patients suffering from cancer, such as multiple myeloma, who undergo chemotherapy treatment in the method of Richardson, with the expectation that said fasting mimicking diet causes a reduction in glucose and insulin-like growth factor 1 (IGF-1) levels in said patients, which results in protective effect and improved tolerability of chemotherapy in said patients.
As such, claims 1-6 are rejected as prima facie obvious.

Conclusion
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627